DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Regarding claim 1, 6, and 21, applicant argued that Braverman (US 3,384,183), Reitz (US 2010/0254812), and Muller (US 6,152,405) all fail to disclose that each of a plurality of adjustable propeller blade sections in the stacked position flex and conform to a curvature of an adjacent propeller blade section. The Examiner respectfully disagrees. Reitz was used to teach that the blade sections (42a-b) can be stacked as shown in Fig. 4d. Reitz (Fig. 4d) teaches that the blade sections (42a-b) when stacked have a similar shape. Muller was used to teach that the blade sections can be formed from a flexible material to help protect the skin of the blades. Muller (Abstract) further teaches that the flexible blade sections can change the camber of the blades to achieve a flow favorable profile. Since the flow profile of the blades would change between the stacked and different fanned positions, it would be obvious for the blades to have different shapes between the stacked and different fanned positions and so since the blades are formed from a flexible material they would morph (flex) from one airfoil shape to another when in the stacked or fanned positions. So, when the blade sections are moved from the fanned to stacked position they would flex back to having similar shapes to adjacent blade sections as taught by Reitz (Fig. 4d). 

Applicant’s arguments with respect to the rejections of claims 2, 3, 10, 11, and 23 have been fully considered and are persuasive.  The rejections of claims 2, 3, 10, 11, and 23 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 21, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20100254812 to Reitz in view of US Patent No. 6,152,405 to Muller. 
In Reference to Claim 6:
Reitz teaches:
	A propeller apparatus (Page 1, Paragraph 0001, lines 1-5), comprising: a hub (Figure 2e: 35); a first propeller blade (43a) coupled to and extending from the hub, the first propeller blade including: a first leading edge (Figure 2e); a first trailing edge 
Reitz does not explicitly teach:
	Wherein each of the first plurality of adjustable propeller blade sections and the second plurality of adjustable propeller blade sections is formed of a flexible material and that in the first fanned position the plurality of adjustable propeller blade sections flex and align to form a first airfoil shape, and in the second fanned position, the second plurality of adjustable propeller blade sections flex and align to form a second airfoil shape.
Muller teaches:
	Wherein each of the first plurality of adjustable propeller blade sections and the second plurality of adjustable propeller blade sections is formed of a flexible material (Column 3, lines 16-30) (Column 3, lines 44-45). Muller teaches flexible propeller blade sections. Muller (Abstract) also teaches that the flexible propeller blade sections can change the camber of the blades to achieve a flow favorable profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller blade sections of Reitz with the addition of flexible sections as taught by Muller for the purpose of protecting the skin of the blades and reducing deformation forces (Column 2, lines 40-42). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller blade sections of Reitz with the addition of flexible sections as taught by Muller for the purpose of protecting the skin of the blades and reducing deformation forces (Column 2, lines 40-42) and to achieve a flow favorable 

In Reference to Claim 8:
Reitz as modified by Muller teaches:
Wherein each of the first plurality of adjustable sections (43asub1-43asub3) and the second plurality of adjustable sections (43bsub1-43bsub3) pivot (via 44) about the hub (35). 

In Reference to Claim 21:
Reitz teaches:
	A propeller apparatus (Page 1, Paragraph 0001, lines 1-5), comprising: a hub (Figure 2e: 35); a propeller blade (43a) coupled to and extending from the hub, the propeller blade including: a leading edge (Figure 2e); a trailing edge (Figure 2e); a surface area between the leading edge and the trailing edge; and a propeller adjustment controller (Figure 3: 50) configured to alter at least one of a size of the surface area (Page 2, Paragraph 0032, lines 1-7), a shape of the surface area (Page 2, Paragraph 0032, lines 1-7), wherein the propeller blade (43a) includes a plurality of adjustable sections (43asub1-43asub3) that may be moved by the propeller adjustment 
Reitz does not explicitly teach:
	Wherein each of the plurality of adjustable propeller blade sections is formed of a flexible material and that in the fanned position, the plurality of adjustable propeller blade sections flex and align to form an airfoil shape.
Muller teaches:
	Wherein each of the first plurality of adjustable propeller blade sections and the second plurality of adjustable propeller blade sections is formed of a flexible material (Column 3, lines 16-30) (Column 3, lines 44-45). Muller teaches flexible propeller blade sections. Muller (Abstract) also teaches that the flexible propeller blade sections can change the camber of the blades to achieve a flow favorable profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller blade sections of Reitz with the addition of flexible sections as taught by Muller for the purpose of protecting the skin of the blades and reducing deformation forces (Column 2, lines 40-42) and to achieve a flow favorable profile. Since the stacked and fanned positions create two different flow 

In Reference to Claim 27:
Reitz as modified by Muller teaches:
	In the first stacked position, each of the first plurality of adjustable propeller blade sections flexes and conforms to a curvature of an adjacent propeller blade section (Reitz - See Figures 4a-4f), and in the second stacked position, each of the second plurality of adjustable propeller blade sections flexes and conforms to a curvature of an adjacent propeller blade section (Reitz - See Figures 4a-4f). Refer to the rejection of claim 21 as to how Muller teaches the flexing of the propeller blade sections. 

In Reference to Claim 28:
Reitz as modified by Muller teaches:
	Wherein in the stacked position, each of the plurality of adjustable propeller blade sections flexes and conforms to a curvature of an adjacent propeller blade section (Reitz - See Figures 4a-4f). Refer to the rejection of claim 21 as to how Muller teaches the flexing of the propeller blade sections. 

s 1, 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,384,183 to Braverman in view of US Publication No. 20100254812 to Reitz further in view of US Patent No. 6,152,405 to Muller. 

In Reference to Claim 1:
Braverman teaches:
	An aerial vehicle apparatus (Column 1, lines 22-25), comprising: a first motor configured to rotate a plurality of propeller blades (via crankshaft 52) such that each of the plurality of propeller blades generate a respective lifting force (Column 4, lines 29-42); a first propeller blade (Figure 3: 28) of the plurality of propeller blades including: a leading edge (14); a trailing edge (16); and a surface area between the leading edge and the trailing edge (Figure 3); and a propeller adjustment controller (48) configured to dynamically alter at least one of a size of the surface area, a shape of the surface area, a pitch of the first propeller blade, a camber of the first propeller blade, or a chord length of the first propeller blade (Column 4, lines 13-42). 
Braverman does not explicitly teach:
	Wherein the first propeller blade includes a plurality of adjustable sections that may be moved by the propeller adjustment controller between: a stacked position in which each of the plurality of adjustable sections are substantially vertically stacked; and a fanned position in which each of the plurality of adjustable sections are displaced horizontally about a pivot point and wherein each of the plurality of adjustable sections is physically affixed to and moves with a respective one of the plurality of adjustable sections, in the stacked position, each of the plurality of adjustable propeller blade 
Reitz teaches:
	Wherein the first propeller blade (43a) includes a plurality of adjustable sections (43asub1-43asub3) that may be moved by the propeller adjustment controller (50) between: a stacked position in which each of the plurality of adjustable sections are substantially vertically stacked; and a fanned position in which each of the plurality of adjustable sections are displaced horizontally about a pivot point (Page 2, Paragraph 0032, lines 1-7) (sections of blade 43 are moved by the controller via pivot 44) wherein each of the plurality of adjustable sections (Figure 2e: 43asub1-43asub3) is physically affixed to and moves with a respective adjustable section of the plurality of adjustable sections (43bsub1-43bsub3) (the controller controls movement of the blade sets), and in the stacked position, each of the plurality of adjustable propeller blade sections conforms to a curvature of an adjacent propeller blade section (See Figures 4a-4f), and in the fanned position, the plurality of adjustable propeller blade sections align to form an airfoil shape (See Figures 4a-4f).  Reitz teaches a method and apparatus for reducing damage to propeller blades. Further, the controller can move the adjustable sections together. The claim language is taught by the controller function of Reitz.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller of Braverman with the addition of the wind protection system of Reitz for the purpose reducing the possibility of 
Braverman does not explicitly teach:
	Wherein each of the first plurality of adjustable propeller blade sections and the second plurality of adjustable propeller blade sections is formed of a flexible material and in the stacked position, each of the plurality of adjustable blade sections flexes and conforms to a curvature of an adjacent propeller blade section; and in the fanned position, the plurality of adjustable propeller blade sections flex and align to form an airfoil shape.
Muller teaches:
	Wherein each of the first plurality of adjustable propeller blade sections and the second plurality of adjustable propeller blade sections is formed of a flexible material (Column 3, lines 16-30) (Column 3, lines 44-45). Muller teaches flexible propeller blade sections. Muller (Abstract) also teaches that the flexible propeller blade sections can change the camber of the blades to achieve a flow favorable profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller blade sections of Reitz with the addition of flexible sections as taught by Muller for the purpose of protecting the skin of the blades and reducing deformation forces (Column 2, lines 40-42) and to achieve a flow favorable profile. Since the stacked and fanned positions create two different flow environments for the blade sections, the shapes for the blade sections to achieve a flow favorable profile would be different and so, based on the teachings of Muller the flexible propeller blade sections would have different airfoil shapes for the stacked and fanned 

In Reference to Claim 21:
Braverman teaches:
	A propeller apparatus (Column 1, lines 22-25), comprising: a hub (Figure 3: 12); a propeller blade (28) coupled to and extending from the hub, the propeller blade including: a leading edge (14); a trailing edge (16); a surface area between the leading edge and the trailing edge; and a propeller adjustment controller (48) configured to alter at least one of a size of the first surface area, a shape of the first surface area, a pitch of the propeller blade, a camber of the propeller blade, or a chord length of the propeller blade (Column 4, lines 13-42).
Reitz teaches:
	Wherein the propeller blade (43a) includes a plurality of adjustable sections (43asub1-43asub3) that may be moved by the propeller adjustment controller (50) between a stacked position and a fanned position (Page 2, Paragraph 0032, lines 1-7) (sections of blade 43 are moved by the controller via pivot 44), and wherein each of the plurality of adjustable sections (Figure 2e: 43asub1-43asub3) are affixed to and move with a respective adjustable section of the second plurality of adjustable sections (43bsub1-43bsub3), and in the fanned position, the plurality of adjustable propeller blade sections align to form an airfoil shape (See Figures 4a-4f).  The controller controls movement of the blade sets. Thus, the controller can move the adjustable sections together. The claim language is taught by the controller function of Reitz. It would have 
Braverman does not explicitly teach:
	Wherein each of the first plurality of adjustable propeller blade sections and the second plurality of adjustable propeller blade sections is formed of a flexible material and in the fanned position, the plurality of adjustable propeller blade sections flex and align to form an airfoil shape.
Muller teaches:
	Wherein each of the first plurality of adjustable propeller blade sections and the second plurality of adjustable propeller blade sections is formed of a flexible material (Column 3, lines 16-30) (Column 3, lines 44-45). Muller teaches flexible propeller blade sections. Muller (Abstract) also teaches that the flexible propeller blade sections can change the camber of the blades to achieve a flow favorable profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller blade sections of Reitz with the addition of flexible sections as taught by Muller for the purpose of protecting the skin of the blades and reducing deformation forces (Column 2, lines 40-42) and to achieve a flow favorable profile. Since the stacked and fanned positions create two different flow environments for the blades, the shapes for the blade sections to achieve a flow favorable profile would be different and so, based on the teachings of Muller the flexible propeller blade sections would have different airfoil shapes for the stacked and fanned 

In Reference to Claim 25:
Braverman as modified by Reitz and Muller teaches:
	An inflatable bladder (Braverman - Column 5, lines 26-30) (78) positioned along at least a portion of the propeller blade; and wherein the propeller adjustment controller is configured to inflate or deflate the inflatable bladder (Column 4, lines 19-42).

In Reference to Claim 26:
Braverman as modified by Reitz and Muller teaches:
	Wherein each of the plurality of adjustable propeller blade sections (Reitz - 43a, 43b, 43c) is physically joined to and moves with a respective adjustable propeller blade section of the plurality of adjustable propeller blade sections that is on an opposite side of the hub. A controller 50 can move each adjustable section with another adjustable section.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,384,183 to Braverman in view of US Publication No. 20100254812 to Reitz further in view of US Patent No. 6,152,405 to Muller further in view of US Patent No. 7,828,523 to Bonnet.

In Reference to Claim 4:

		All of the claimed elements of Claim 1. (See rejection of Claim 1 above)
Braverman as modified by Reitz and Muller does not explicitly teach:
Wherein the propeller adjustment controller includes: a positionable flap that is movable between: a retracted position within an interior of the first propeller blade; and an extended position that extends from the trailing edge of the first propeller blade.
Bonnet teaches:
Wherein the propeller adjustment controller (Column 5, lines 18-25) includes: a positionable flap (Figure 1: 20) that is movable between: a retracted position within an interior of the first propeller blade (Figure 2 shows sliding area for flap 20 inside and outside of the structure); and an extended position that extends from the trailing edge of the first propeller blade (Figure 2 shows sliding area for flap 20 inside and outside of the structure) (Column 5, lines 26-33). Bonnet teaches a wind turbine blade with an extension flap to increase the airfoil area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller of Braverman with the addition of an extension flap as taught by Bonnet for the purpose of increasing the surface area to increase the energy conversion by fluid incident on the structure (Column 2, lines 61-64) and to reduce loading at high incoming flow speed (Column 3, lines 1-9). Additionally, lower acoustic emissions can be achieved with a larger surface area (Column 2, lines 65-67).  

In Reference to Claim 24:
Braverman as modified by Reitz and Muller teaches:
		All of the claimed elements of Claim 21. (See rejection of Claim 21 above)
Braverman as modified by Reitz and Muller does not explicitly teach:
Wherein the first propeller blade includes: a hollow interior within the first surface area of the first propeller blade; and an extendable flap, the extendable flap positionable by the propeller adjustment controller between: a retracted position in which the extendable flap is substantially retracted within the hollow interior within the first surface area of the first propeller blade; and an extended position in which the extendable flap is substantially extended beyond the first trailing edge of the first propeller blade.
Bonnet teaches:
Wherein the first propeller blade (Figure 1) includes: a hollow interior within the first surface area of the first propeller blade; and an extendable flap (Figure 1: 20), the extendable flap positionable by the propeller adjustment controller (Column 5, lines 18-25) between: a retracted position in which the extendable flap is substantially retracted within the hollow interior within the first surface area of the first propeller blade (Figure 2 shows sliding area for flap 20 inside and outside of the structure); and an extended position in which the extendable flap is substantially extended beyond the first trailing edge of the first propeller blade (Figure 2 shows sliding area for flap 20 inside and outside of the structure) (Column 5, lines 26-33). Bonnet teaches a wind turbine blade with an extension flap to increase the airfoil area. It would have been obvious to a person .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20100254812 to Reitz in view of US Patent No. 6,152,405 to Muller and further in view of US Patent No. 7,828,523 to Bonnet.

In Reference to Claim 12:
Reitz as modified by Muller teaches:
		All of the claimed elements of Claim 6. (See rejection of Claim 6 above)
Reitz as modified by Muller does not explicitly teach:
Wherein the first propeller blade includes: a hollow interior within the first surface area of the first propeller blade; an extendable flap, the extendable flap positionable by the propeller adjustment controller between: a retracted position in which the extendable flap is retracted within the hollow interior within the first surface area of the first propeller blade; and an extended position in which the extendable flap is extended beyond the first trailing edge of the first propeller blade.

Wherein the first propeller blade (Figure 1) includes: a hollow interior within the first surface area of the first propeller blade; an extendable flap (Figure 1: 20), the extendable flap positionable by the propeller adjustment controller (Column 5, lines 18-25) between: a retracted position in which the extendable flap is retracted within the hollow interior within the first surface area of the first propeller blade (Figure 2 shows sliding area for flap 20 inside and outside of the structure); and an extended position in which the extendable flap is extended beyond the first trailing edge of the first propeller blade (Figure 2 shows sliding area for flap 20 inside and outside of the structure) (Column 5, lines 26-33). Bonnet teaches a wind turbine blade with an extension flap to increase the airfoil area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller of Reitz with the addition of an extension flap as taught by Bonnet for the purpose of increasing the surface area to increase the energy conversion by fluid incident on the structure (Column 2, lines 61-64) and to reduce loading at high incoming flow speed (Column 3, lines 1-9). Additionally, lower acoustic emissions can be achieved with a larger surface area (Column 2, lines 65-67).

In Reference to Claim 13:
Reitz as modified by Muller and Bonnet teaches:
Wherein the extendable flap (Bonnet - Figure 1: 20) includes a rigid solid material (Column 3, lines 21-23). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20100254812 to Reitz in view of US Patent No. 6,152,405 to Muller and further in view of US Patent No. 3,384,183 to Braverman.

In Reference to Claim 14:
Reitz as modified by Muller teaches:
		All of the claimed elements of Claim 6. (See rejection of Claim 6 above)
Reitz as modified by Muller does not explicitly teach:
		An inflatable bladder positioned along at least a portion of the first propeller blade; and wherein the propeller adjustment controller is configured to inflate or deflate the inflatable bladder.
Braverman teaches:
An inflatable bladder (Column 5, lines 26-30) (78) positioned along at least a portion of the first propeller blade, and wherein the propeller adjustment controller is configured to inflate or deflate the inflatable bladder (Column 4, lines 19-42). Braverman teaches an inflatable propeller. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind protection system of Reitz with the addition of blades capable of inflating as taught by Braverman for the purpose of negating and reducing the susceptibility of the blade to forces created by the indentations on the leading edge of the blade (Column 2, lines 4-15). 

In Reference to Claim 15:
Reitz as modified by Muller and Braverman teaches:
Wherein the first propeller blade has a first thickness when the inflatable bladder is inflated and has a second thickness that is less than the first thickness when the inflatable bladder is deflated (Braverman - Column 4, line 67- Column 5, line 9). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20100254812 to Reitz in view of US Patent No. 6,152,405 to Muller and further in view of US Patent No. 9,187,175 to Chen et al. 

In Reference to Claim 29:
Reitz as modified by Muller teaches:
	All of the claimed elements of Claim 21. (See rejection of Claim 21 above)
Reitz as modified by Muller does not explicitly teach:
	Wherein the flexible material comprises a memory metal that modifies shape responsive to application of an electrical charge.
Chen teaches:
	Wherein the flexible material comprises a memory metal that modifies shape responsive to application of an electrical charge (Column 5, lines 35-46). Chen teaches propellers made of shape memory alloy that are responsive to an electrical charge. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller blades of Reitz with the .

Allowable Subject Matter
Claims 2, 3, 10, 11, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a propeller apparatus with a propeller blade with a plurality of adjustable propeller blade sections that may be moved by a propeller adjustment controller between a stacked position and a fanned position relative to the hub and where the propeller adjustment controller includes a spline that extends a length of the propeller blade, a plurality of leading edge ribs that extend form the spine to the leading edge of the propeller blade and a plurality of trailing edge ribs that extends from the spine to the trailing edge of the propeller blade. The closest prior art to Muller (US 6,152,405) discloses a blade with variable camber where the mechanism for adjusting the camber includes adjusting bodies (7) moved by linear actuators (12). It would not be obvious to modify Muller with leading edge and trailing edge ribs that extends to the leading and trailing edges of the propeller blade, respectively, as this would affect Muller’s mechanism for adjusting camber. 
 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Behrens et al. (US 8,827,644) discloses a wind turbine blade with a morphing trailing edge that is used to change the camber of the blade to change the lift coefficient to accommodate different wind speeds. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745